—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Nassau County (Joseph, J.), dated January 20, 1993, which, upon a fact-finding order of the same court dated November 16, 1992, made upon the appellant’s admission that he had committed acts, which if committed by an adult, would have constituted attempted petit larceny, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period not to exceed one year.
Ordered that the appeal is dismissed, without costs or disbursements.
Since the appellant only challenges the severity of his placement, the appeal is academic, as the period of placement has expired. Balletta, J. P., Santucci, Altman and Hart, JJ., concur.